Citation Nr: 0500441	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-11 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
dysthymia


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant's wife.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which granted 
service connection for dysthymia and assigned that disability 
a 10 percent disability rating.  The veteran perfected an 
appeal as to the assigned rating.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.

2.  The veteran's service-connected dysthymia is productive 
of occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to associated 
symptoms.


CONCLUSION OF LAW

The criteria for a 30 percent rating for dysthymia have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R.§ 4.7, Part 4, 
Diagnostic Code 9433 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in letters dated in May 2001 and May 2003, and 
in the statement of the case and supplemental statement of 
the case.  He was informed of the information and evidence 
necessary to substantiate the claim, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of his claim.  The RO has afforded 
the veteran pertinent examination.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.

II.  Background

The recent evidence in connection with the current claim 
include VA medical records including a memorandum dated in 
May 1999.  That memorandum shows that the veteran was 
evaluated to establish if the veteran's mental illness was 
the result of an accident that occurred during service.  That 
memorandum records that after evaluation, the diagnostic 
impression on Axis I was affective disorder, depressive type, 
secondary to head trauma; and alcohol abuse in partial 
remission.  The veteran was found to have a Global Assessment 
of Functioning (GAF) score of 50.

The veteran was referred for an examination by a psychologist 
who is the head of the neuropsychology program at a VA 
medical center, for the purpose of determining if the 
veteran's mental illness was the result of an accident during 
service.  

The veteran was examined in May 1999 for the purpose of 
ruling out frontal lobe syndrome, status post possible 
traumatic brain injury.  Regarding neuropsychological 
findings, the examiner concluded that the results seemed to 
lack internal consistency and thus could not be presumed to 
be valid and reliable indicators of the veteran's mental 
status.  The clinical impression was deferred as the examiner 
found insufficient reliable information for appropriate 
diagnosis.  A dementia syndrome of depression was suspected.

Private medical records include an April 2000 report of a 
neuropsychiatric evaluation by Alan del Castillo, M.D., based 
on interviews in February and March 2000.  The report shows 
that the veteran's wife reported that the veteran had no 
previous psychiatric history prior to his inservice accident, 
and that following the injury, he had personality changes 
including apathy, withdrawal, and poor concentration.  The 
report noted that the veteran's psychiatric diagnoses have 
included (1) affective disorder, depressive type, secondary 
to head trauma; (2) personality disorder N.O.S., due to brain 
injury; and (3) alcohol abuse.  

On mental status examination, the veteran was generally quiet 
but cooperative.  There was little spontaneous speech, volume 
was reduced, and prosody was generally flat.  Affect was 
restricted and apathetic but appropriate to the content and 
his mood was mildly depressed.  Thought form was logical and 
coherent and the content was appropriate with no delusions, 
hallucinations or suicidal ideation.  Short and long-term 
memory were not significantly impaired but attention was 
decreased and his insight and judgment were relatively poor.  
The diagnostic impressions on Axis I were (1) major 
depression, recurrent, severe; (2) alcohol abuse, in 
remission; and (3) frontal lobe syndrome, secondary to head 
trauma.  The report records a GAF score of 55.

The report of a June 2000 VA examination for mental disorders 
includes a medical history that the veteran had no 
psychiatric hospitalization shown on file, that he was on 
treatment at the Day Treatment Center with Prozac, and that 
his record showed a history of heavy alcohol use in the past.  
The report noted that the veteran was unemployed since 1992 
after working for the U.S. Postal Office for over 24 years.  
The veteran lived with his wife.  

During the examination, the veteran reported complaints of 
being nervous despite using medications, which were not 
helping much.  He reported receiving treatment at the Primary 
Care Clinic and participating in activities at the Day 
Treatment Center which were helping him a lot.  He complained 
of variation in his memory at times and of getting confused 
at the VA building.  

On examination, he was clean, adequately dressed and groomed.  
He was alert and oriented times three. His mood was slightly 
anxious and his affect was constricted.  His attention, 
concentration, and memory were all good.  His speech was 
clear and coherent.  He was not hallucinating, and he was not 
suicidal or homicidal.  His insight and judgment were fair.  
He exhibited good impulse control.  The diagnosis on Axis I 
was (1) dysthymia and (2) alcohol abuse, in remission.  The 
report records a GAF score of 65.  The examination report 
concluded with an opinion that the veteran's psychiatric 
evaluation did not show any evidence of organicity or 
dementia.

The report of a June 2000 VA examination for neurological 
disorders noted a history of injury in a motor vehicle 
accident (MVA) in 1951 and one in 1986, as well as an 
incident in Korea when he fell downhill.  After examination, 
the diagnosis was (1) status post trauma to head and face in 
1951, scalp wound, cured, fracture right zygomatic arch 
requiring surgery; (2) alcohol abuse by history; and status 
post trauma to head in MVA in 1986 with depressed skull 
fracture of left frontal area.  The report contains a final 
diagnosis of (1) wound, lacerated, scalp, cured; (2) 
fracture, depressed, simple, of zygomatic arch, right, and 
right orbital margin, improved; and (3) infection external 
auditory meatus, diffuse, bilateral, improved.  

The report concludes with an opinion that it was difficult to 
differentiate to which of these diagnoses his complaints were 
related.  This was because of the veteran's involvement in 
two MVAs, one in 1951 during active service, and one after 
service in 1986.  Both of these involved trauma to the head.  
Also the veteran had a  history of alcohol abuse.

In a May 2001 letter, Dr. Castillo provided a follow-up to 
his April 2000 evaluation of the veteran.  He opined that all 
of the veteran's psychiatric problems resulted from the major 
change and disability that the veteran suffered from the 
motor vehicle accident in 1951.  He opined that as a result 
of the injury, the veteran's cognitive deficits made him 
unable to reach a previous potential before the accident to 
become a successful professional, and led to the veteran's 
recurrent depression.

In a February 2002 letter, Dr. Castillo opined that he 
disagreed with the 10 percent disability rating, based on an 
ample history of multiple periods of decrease in work 
efficiency and inability caused by depressed mood, 
withdrawal, decreased personal hygiene, problems with memory 
and concentration, and lack of motivation.  Dr. Castillo 
opined that if a diagnosis of dysthymia were correct it would 
not have required a four month hospitalization in 1971.  On 
this basis he opined that major depression was a more likely 
explanation.  He also opined that the original head trauma 
and its neuropsychological sequelae have been the cause of 
the veteran's long history of psychiatric problems.

During an April 2003 hearing before the RO, the veteran's 
wife testified about the veteran's symptoms due to his 
psychiatric condition.

In connection with the current claim, there are various VA 
and private medical records reflecting treatment from the 
1990s through April 2003 for different medical conditions and 
disorders.

The report of a May 2003 VA examination for mental disorders 
shows that the veteran has had no psychiatric hospitalization 
according to computerized files.  His record showed that 
diagnoses included paranoid schizophrenia, organic affective 
syndrome, old MI, neurotic depression, and alcohol 
dependence.  A CT scan of the brain in December 1996 showed 
an old infarct and other pathologies.  The report indicated 
that the veteran had no psychiatric prescriptions and that he 
receives occupational and recreational therapy.  He also 
received treatment at the mental hygiene clinic due to 
depression.  He was unemployed since 1992 after working as a 
mail handler for 25 years, and lives with his wife.

The veteran reported complaints of always being anxious, 
getting depressed, and not feeling well. He complained of 
variations in his sleep pattern, with an average of four 
hours a night.  He denied use of alcohol for 12 years.  He 
complained of variation of his functioning, with periods of 
loss of memory and getting disoriented and lost.  He reported 
that he suffered three cerebral vascular accidents.

On examination, the veteran was clean, adequately dressed, 
and groomed.  He was alert, oriented times three.  His mood 
was depressed and anxious.  His affect was constricted and 
his attention was fair.  His concentration was fair and his 
memory was impaired.  He was able to recall two objects out 
of three after two minutes.  His speech was clear and soft.  
He was not hallucinating, suicidal, or homicidal.  His 
insight and judgment were poor.  He exhibited good impulse 
control.  The report contains diagnoses under Axis I of (1) 
dysthymia and (2)vascular dementia.  The report records a 
current GAF score of 60.

In an August 2003 VA examination report supplementary to the 
May 2003 examination report, the examiner provided an opinion 
to distinguish the symptomatology of the service-connected 
dysthymia from that of the non-service-connected vascular 
dementia, and to provide a GAF for each.  The examiner found 
no contradiction in diagnoses given in May 2003 and those 
given during a July 2000 VA examination (dysthymia and 
alcohol abuse in remission), noting that the May 2003 
diagnosis of dementia was based on the mental status 
evaluation at that time.  

After reviewing the medical record, the examiner opined that 
the symptoms of anxiety, depression, and sleep disturbances 
were related to the service-connected dysthymia.  The 
examiner found that the symptoms of disorientation, memory 
loss, loss of balance, and inability to handle funds and 
other personal issues, were due to the veteran's non-service-
connected vascular dementia.  The report records a GAF score 
of 60 for dysthymia, with moderate symptoms; and of 50 for 
vascular dementia, with a severe symptomatology.  The report 
concludes with an opinion that the veteran could not manage 
his personal and monetary affairs, gets lost and disoriented, 
had poor memory, and depends on others.


III.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this in which the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward. See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Because the service-connected mental disorder has been rated 
10 percent disabling throughout the appeal period, the Board 
will address whether there is any basis to assign a rating 
greater than 10 percent for any portion of the appeal period.

Under 38 C.F.R. § 4.130, Diagnostic Code 9433 (2004), 
dysthymic disorder will be evaluated in accordance with the 
General Rating Formula for Mental Disorders. Under that code, 
ratings are assigned according to the following criteria.  A 
10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or: symptoms 
controlled by continuous medication.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for a service-connected 
mental disorder where it results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusion or 
hallucination; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 61 to 70 is defined as some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.

Mauerhan v. Principi, 16 Vet. App. 436 (2002), issued 
important guidance in the application of the current 
psychiatric rating criteria.  The United States Court of 
Appeals for Veterans Claims (CAVC) stated that the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating. The CAVC stated that 
the analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme.  
Consistent with the foregoing, the CAVC also found it 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.

The lay statements describing the symptoms of the veteran's 
psychiatric disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

Review of the record of evidence shows that during 
evaluations, examiners have recorded GAF scores ranging from 
50 in May 1999, indicating severe symptomatology, to 65 in 
June 2000, indicating mild symptoms.  

During the May 2003 VA examination, the veteran appeared to 
be depressed and anxious.  His affect was constricted, 
attention and concentration were fair, and memory was 
impaired.  Also his insight and judgment were poor.  An 
overall GAF score of 60 was recorded.  

The same examiner in August 2003 distinguished symptoms 
associated with the veteran's service-connected dysthymia 
from those associated with the non-service-connected vascular 
dementia.  That examiner attributed to the veteran's 
dysthymia symptoms including anxiety, depression, and sleep 
disturbances.  He distinguished these symptoms from those 
attributable to vascular dementia, which he listed to include 
disorientation, memory loss, loss of balance, and inability 
to handle funds and other personal issues.  The examiner 
assigned a GAF score of 60 for the veteran's service-
connected dysthymia, with moderate symptoms, which was 
distinguished from a GAF score of 50 assigned for symptoms 
due to non-service-connected vascular dementia, with severe 
symptomatology.  

In reaching a conclusion on the veteran's claim, the Board 
has considered the holding by CAVC in Mittleider v. West, 11 
Vet. App. 181 (1998).  CAVC found that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  Here, the VA 
examiner in August 2003 has differentiated between service-
connected and non-service-connected symptomatology, and 
indicated that the more severe symptoms were associated with 
the non-service-connected vascular dementia.  

However, as reflected in the letters of May 2001 and February 
2002, a treating physician has linked all of the veteran's 
psychiatric problems to the 1951 head injury; and opined that 
the original head trauma and its neuropsychological sequela 
had been the cause of the veteran's long history of problems.  

On recent examination, symptoms included a depressed mood, 
constricted affect, fair concentration, impaired memory, and 
poor insight and judgment.  After review of the entire 
record, and resolving reasonable doubt on this issue in the 
veteran's favor, the Board is of the opinion that the overall 
impairment caused by the service-connected psychiatric 
disability more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  Accordingly a 30 
percent rating is warranted. 

However, this same evidence does not support a rating in 
excess of 30 percent.  The recent VA examination report 
reflects that the veteran's memory was impaired, his 
concentration only fair, and his insight and judgment were 
poor.  However, to some extent these have been associated 
with non-service-connected vascular dementia.  Moreover, the 
veteran was alert and oriented times three.  His attention 
was fair, and there was no suicidal or homicidal ideation, or 
hallucinations.  He also exhibited good impulse control.  
There was no evidence of impairment with reduced reliability 
and productivity due to flattened affect; or circumstantial, 
circumlocutory, or stereotyped speech.  There was no evidence 
of panic attacks or difficulty in understanding complex 
commands.  Accordingly the Board finds that a rating in 
excess of 30 percent is not warranted.

The Board finds the symptoms associated with the veteran's 
dysthymia have not changed significantly for the period since 
the grant of service connection, and therefore, staged 
ratings are not required in this case, as 30 percent is the 
most appropriate evaluation for the veteran's dysthymia since 
the grant of service connection for the disability.  See 
Fenderson, supra.

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected psychiatric disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that the disorder has 
necessitated frequent periods of hospitalization.  The 
veteran had a long-term career as a mail handler until 1991 
when he left that position, and he lives with his wife.  
Based on the foregoing, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent rating for dysthymia is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


